GEORGE CLIFTON EDWARDS, Jr., Chief Judge,
concurring.
The District Judge who heard this school segregation complaint found that the Board of Education, Akron Public Schools, had formulated and put into effect a school decommissioning plan which amounted to intentional segregation in a portion of the city schools. He thereupon ordered the school defendants to submit a plan to eliminate the effects of these unconstitutional decisions. He also found that neither these decisions nor any others complained of had resulted in an otherwise intentionally segregated school system.
The Board of Education promptly submitted a plan to eliminate the effects of the unconstitutional school decommissioning, which plan was approved by plaintiffs and accepted by the District Judge.
The District Judge also held as follows:
The Board of Education and Superintendent Ott have not denied equal educational opportunities to plaintiffs or the class they represent in violation of their right to equal protection of the laws as guaranteed by the fourteenth amendment.
The rights of the plaintiffs and the class they represent to equal protection of the laws guaranteed by the fourteenth amendment were not violated by Paul J. Everson, the city of Akron, the Mayor, the Akron Metropolitan Housing Authority, or its director.
The credible evidence has failed to establish the other allegations, contained in the plaintiffs’ complaint and the updates of the plaintiffs’ allegations, as to any of the defendants.
This case is basically one where Plaintiffs failed in their proofs.
This court is unanimous in holding on review of this record that none of the District Judge’s findings referred to above can appropriately be termed clearly erroneous.
Under these circumstances I would not reach the murky problems of issue preclusion posed by this record.